NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



RONNIE JEROME HARVEY,              )
                                   )
       Appellant,                  )
                                   )
v.                                 )           Case No. 2D16-3543
                                   )
STATE OF FLORIDA,                  )
                                   )
       Appellee.                   )
___________________________________)

Opinion filed February 2, 2018.

Appeal from the Circuit Court for Polk
County; Reinaldo Ojeda, Judge.

Howard L. Dimmig, II, Public Defender,
and Elisabeth G. Whitmire and Tosha
Cohen, Assistant Public Defenders,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.

             Affirmed.




LaROSE, C.J., and SILBERMAN and SALARIO, JJ., Concur.